Case 4:18-cv-00348-JED-FHM Document 14 Filed in USDC ND/OK on 10/17/18 Page 1 of 2




                       N THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) MICHAEL W. BARRETT,                        )
        an Individual,                           )
                       Plaintiff,                )
                                                 )
  vs.                                             )               Case No. 18-cv-00348-JED-FHM
                                                 )
  (1) TULSA WELDING SCHOOL, INC.,                )
        a Domestic For Profit Business Corporation)
                                                 )
                              Defendant.         )

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(2), all parties to this action stipulate that this action,

  including counterclaims, is to be dismissed with prejudice, with each party to bear its own costs

  and fees.

                                                          Respectfully submitted,

                                                          /s/ Terry A. Hall
                                                          Terry A. Hall, OBA # 10668
                                                          LAW OFFICE OF TERRY A. HALL
                                                          PO Box 616
                                                          Choctaw, OK 73020
                                                          (405) 708-7525 phone
                                                          (405) 415-9095 fax
                                                          thall@okhnhlaw.com
                                                          ATTORNEY FOR PLAINTIFF


                                                          /s/ Rebecca Woodward
                                                          (signed by permission)
                                                         Rebecca Woodward, OBA #8070
                                                         HOLDEN & MONTEJANO
                                                         First Place Tower, Suite 3900
                                                         15 East Fifth Street
                                                         Tulsa, OK 74103
                                                         918-295-8888 Phone
                                                         918-295-8889 Fax
                                                         RebeccaWoodward@HoldenLitigation.com
                                                          ATTORNEYS FOR DEFENDANT

                                                     1
Case 4:18-cv-00348-JED-FHM Document 14 Filed in USDC ND/OK on 10/17/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I certify that on the 17th day of October, 2018 I electronically transmitted the attached
  document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
  Electronic Filing to the following ECF registrants: Rebecca Woodward.


                                              /s/ Terry A. Hall




                                                 2
